            Case 1:19-cv-11845-JMF Document 20 Filed 08/12/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------------------------x
 JOSEPH GUGLIELMO, on behalf of himself and all others
 similarly situated,                                                              Civil Action No:
                                                                                  1:19-cv-11845
                                                  Plaintiff,
                                                                            SO ORDERED.
          -v.-

 CRAFT SPORTSWEAR NA, LLC,
                                                                                              August 12, 2020
                                              Defendants.
------------------------------------------------------------------------x

                                 JOINT STIPULATION OF DISMISSAL


                 IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff

 Joseph Guglielmo and the Defendant Craft Sportswear NA, LLC that whereas no party hereto

 is an infant, incompetent person for whom a committee has been appointed or conservatee, and

 no person not a party has an interest in the subject matter of the action, that this action is

 dismissed with prejudice and without costs to either party pursuant to Rule 41(a)(1)(A)(ii) of

 the Federal Rules of Civil Procedure.

 Dated: August 4, 2020

  For Plaintiff Joseph Guglielmo                              For Defendant Craft
                                                              Sportswear NA, LLC


  David Paul Force                                            Carmine J. Castellano
  Stein Saks, PLLC                                            Hodgson Russ LLP
  285 Passaic Street                                          605 3rd Avenue, Suite 2300
  Hackensack, NJ 07601                                        New York, NY 10158
  Ph: (201) 282-6500                                          Ph: (646) 218-7571
  dforce@steinsakslegal.com                                   ccastell@hodgsonruss.com


                                                          1
          Case 1:19-cv-11845-JMF Document 20 Filed 08/12/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I certify that on August 11, 2020, a copy of the foregoing was filed electronically in the

ECF system. Notice of this filing will be sent to the parties of record by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.

                                              /s/ David Paul Force
                                              David Paul Force
                                              Stein Saks, PLLC
                                              285 Passaic Street
                                              Hackensack, NJ 07601
                                              Attorneys for Plaintiff




                                                 2
